Citation Nr: 0927969	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  94-01 855	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
tinea prior to 17 July 1999.

2.  Entitlement to a compensable rating for tinea during the 
period from 17 July 1999 to 7 July 2008.

3.  Entitlement to a rating in excess of 30% for tinea since 
8 July 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1991.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1992 rating action that 
granted service connection for tinea and assigned a 
noncompensable rating from May 1991.  Because the claim for a 
higher initial rating involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By decision of February 1996, the Board remanded the issue of 
a higher rating for tinea to the RO for further development 
of the evidence and for due process development.

By rating action of May 2001, the RO granted an initial 
rating of 10% for tinea from May 1991, and assigned a 
noncompensable rating from 17 July 1999; the matters of an 
initial rating in excess of 10% prior to 17 July 1999 and a 
compensable rating since 17 July 1999 remained for appellate 
consideration.

By decision of September 2003, the Board remanded the issue 
of a higher rating for tinea to the RO for further 
development of the evidence and for due process development.

By rating action of November 2008, the RO granted a 30% 
rating for tinea from      8 July 2008; the matters of a 
compensable rating during the period from 17 July 1999 to 7 
July 2008 and a rating in excess of 30% since 8 July 2008 
remain for appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to 17 July 1999, the veteran's tinea involved an 
exposed surface or extensive area, without constant exudation 
or itching, extensive lesions, or marked disfigurement.

3.  During the period from 17 July 1999 to 7 July 2008, the 
veteran's tinea was without objective disabling 
manifestations until August 2004, and it affected less than 
5% of his entire body or exposed areas and required no more 
than topical therapy during any 12-month period from August 
2004 to 7 July 2008.

4.  Since 8 July 2008, the veteran's tinea has been 
manifested by itchy lesions of the back and chest which 
affect no sun-exposed areas and no more than 20% of his 
entire body.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
tinea prior to 17 July 1999 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (2002).

2.  The criteria for a compensable rating for tinea during 
the period from 17 July 1999 to 7 July 2008 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.118, Diagnostic Code 7806 (2002 and 2008).

3.  The criteria for a rating in excess of 30% for tinea 
since 8 July 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

June 2001 and July 2004 post-rating RO letters informed the 
Veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and of what was 
needed to establish entitlement to a higher rating (evidence 
showing that a disability had worsened).  A March 2006 RO 
letter informed them that, if a disability was found to be 
service connected, a disability rating would be assigned by 
applying relevant Diagnostic Codes (DCs) which provide for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  The 2006 letter also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing a 
worsening of the disability.  Thereafter, the Veteran and his 
representative were afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the latter July 2004 RO letter provided notice 
that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what evidence the VA 
had received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2001, 2004, and 2006 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,    16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the Veteran prior to the initial 1992 
rating action on appeal, inasmuch as the VCAA was not enacted 
until 2000.  However, the Board finds that, in this appeal, 
the delay in issuing the full 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the Veteran because it did not affect 
the essential fairness of any adjudication, in that his 
claims were fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2001, 2004, 
and 2006 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before readjudicating them on the 
basis of all the evidence of record by rating actions of May 
2001 and November 2008.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the May 1992 Statement of the Case and in a June 
2008 RO letter, and that this suffices for Dingess/Hartman.  
The RO afforded him proper notice pertaining to the degree of 
disability and effective date information in a March 2006 
letter. 

With respect to the claim for a higher initial rating and the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board notes that the VA General Counsel has held 
that that decision does not apply to appeals from initial 
rating actions, and accordingly, the VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A 
as part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, the Veteran has not 
alleged that any VCAA notice with respect to his claims was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, including post-service 
VA and private medical records up to 2008.  The Veteran was 
afforded comprehensive VA examinations in November 1991, 
November 1999, August 2004, and July 2008.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matters on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his tinea is more disabling than 
currently evaluated.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, of 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

In this case, tinea may be rated analogous to dermatitis or 
eczema.  

By regulatory amendment effective 30 August 2002, substantive 
changes were made to the schedular criteria for rating skin 
diseases, as set forth in 38 C.F.R. § 4.118, DCs 7800-7833.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate claims only under the former criteria for any 
period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 and 7-2003.  The retroactive reach of the revised 
regulation under 38 U.S.C.A.         § 5110(g) (West 2002) 
can be no earlier than the effective date of that change.  

In this case, the RO has considered the claims under both the 
former and revised applicable rating criteria, and has given 
the appellant notice of both criteria.  Hence, there is no 
due process bar to the Board also considering the claims in 
light of the former and revised applicable rating criteria.   

Under the criteria of former DC 7806 (38 C.F.R. § 4.118) (as 
in effect prior to       30 August 2002), eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area, warranted a noncompensable 
rating.  A 10% rating required exfoliation, exudation, or 
itching that involved an exposed surface or extensive area.  
A 30% rating required constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50% rating 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.

Under the criteria of revised DC 7806 (38 C.F.R. § 4.118) (as 
in effect since           30 August 2002), dermatitis or 
eczema that affects less than 5% of the entire body or 
exposed areas, and requires no more than topical therapy 
during a past 12-month period warrants a noncompensable 
rating.  A 10% rating requires dermatitis or eczema that 
affects at least 5%, but less than 20%, of the entire body or 
exposed areas, or requires intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than 6 weeks during a past   12-month 
period.  A 30% rating requires dermatitis or eczema that 
affects 20% to 40% of the entire body or exposed areas, or 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of      6 weeks or more, but not constantly, during 
a past 12-month period.  A 60% rating requires that more than 
40% of the entire body or exposed areas be affected, or 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 
past 12-month period.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial schedular rating in 
excess of 10% was not warranted for tinea under the 
applicable former rating criteria at any time from the 
initial grant of service connection in May 1991 up to 16 July 
1999.

November 1991 VA dermatological examination showed an 
erythematous scaly rash on the upper inner thighs with a 
sharp leading edge.  There was a history of similar lesions 
in the groin.  There were erythematous discrete macules on 
the upper back, and a cluster of vesicles on the left palm.  
The diagnoses were dermatophytic reaction on the left palm, 
and tinea cruris of the groin and axilla.  In February 1998, 
C. W., D.O., noted a skin condition on the upper torso.  On 
March 1998 examination, D. B., M.D., noted severe tinea 
versicolor involvement of the trunk and arms, and a question 
of a foot fungus.  On June 1999 examination, V. G., M.D., 
noted numerous tinea versicolor lesions on the posterior 
trunk.  

As documented above, the Board finds that the abovementioned 
evidence did not indicate at least the level of disability 
that would have warranted an initial schedular 30% rating for 
the veteran's tinea at any time from the initial grant of 
service connection therefor in May 1991 up to 16 July 1999 
under the applicable former rating criteria, i.e., constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  In this regard, the Board notes that the 
veteran's skin disorder involved an exposed surface or 
extensive area, but there was no constant exudation or 
itching, no extensive lesions, and no marked disfigurement.

Considering the evidence of record in light of all pertinent 
criteria, the Board also finds that a schedular compensable 
rating was not warranted for tinea under the applicable 
former or revised rating criteria at any time during the 
period from        17 July 1999 to 7 July 2008.  

On 17 July 1999 examination, Dr. V. G. noted that the 
veteran's tinea versicolor had disappeared.  His scalp hair 
was growing in, and there were no new problems.

On November 1999 VA dermatological examination, the examiner 
noted a history of tinea versicolor on the upper chest, and 
hives from time to time with flare-ups.  There were no 
current complaints of hives.  Current examination showed no 
lesions, and no areas of tinea versicolor on the anterior 
chest and stomach.  The diagnosis was history of tinea 
versicolor.

On August 2004 VA dermatological examination, the Veteran 
complained of the random appearance of spots all over his 
skin which were worse in heat, humidity, and sunlight.  He 
reported no real symptoms, and no itching.  Current 
examination showed no current skin flaking.  There were 
scattered areas of folliculitis on the chest.  There were 
about 5 small, circular, erythematous, raised papules across 
the middle aspect of the chest, consistent with tinea 
corporis.  There was no current evidence of tinea versicolor.  
There were no obvious lesions consistent with tinea infection 
on the forehead.  There was a small, brown lesion across the 
right cheek consistent with a solar keratosis.  The examiner 
stated that the amount of body area affected by tinea 
corporis appeared to be less than 1%.  There were no areas of 
exfoliation, exudation, ulceration, or itching, and no 
scratch marks were noted.  The examiner commented that a 
review of the claims folder indicated that the veteran's 
tinea versicolor was found to be clinically resolved in 1999, 
and that the claims folder contained no evidence of recent 
tinea versicolor infections.  The assessments were mild tinea 
corporis affecting less than 1% of the body, and no current 
physical evidence of tinea versicolor.                
  
On November 2005 VA outpatient dermatological examination, 
the examiner noted that treatment of the Veteran for tinea 
versicolor over the years had resulted in temporary 
resolution of the rash over his torso and arms.  Current 
examination showed erythematous, mildly scaly, well-
demarcated macules and patches over the chest, back, and 
arms, as well as mild scalp seborrhea.  The impressions were 
tinea versicolor, and seborrheic dermatitis of the scalp.

October 2006 VA outpatient dermatological examination showed 
erythematous, mildly scaly, well-demarcated macules and 
patches over the neck, upper chest wall, and arms, as well as 
mild scalp seborrhea, with scattered papulopustules.  The 
impressions included pityriasis versicolor, and seborrheic 
dermatitis.

As documented above, the Board finds that the abovementioned 
evidence did not indicate at least the level of disability 
that would have warranted an initial schedular 10% rating for 
the veteran's tinea at any time during the period from 17 
July 1999 to 7 July 2008 under any applicable rating 
criteria, i.e., exfoliation, exudation, or itching that 
involved an exposed surface or extensive area under the 
former rating criteria prior to 30 August 2002; or tinea that 
affected at least 5%, but less than 20%, of the entire body 
or exposed areas, or required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than 6 weeks during a past 12-month 
period under the revised rating criteria since 30 August 
2002.  In this regard, the Board notes that the tinea was 
without objective disabling manifestations prior to August 
2004, and the medical evidence does not show that it affected 
at least 5% of the veteran's entire body or exposed areas or 
required more than topical therapy during any 12-month period 
from August 2004 to 7 July 2008.

Lastly, considering the evidence of record in light of all 
pertinent criteria, the Board finds that a schedular rating 
in excess of 30% is not warranted for tinea under the 
applicable revised rating criteria at any time since 8 July 
2008.  

On 8 July 2008 VA dermatological examination, the Veteran 
complained of red, blotchy lesions across his chest and back, 
red bumps across the groin and chest, and scalp dermatitis 
which itch and flare periodically.  He did not have 
exfoliation of the skin of the chest, but there was scalp 
exfoliation.  Current examination showed erythematous papular 
lesions scattered across the chest, with approximately 1 
lesion every 2 or 3 square inches, as well as similar 
scattered lesions across the back.  Most of these had 
pustular centers, consistent with a folliculitis.  In 
addition, there were flat, plaque-like, yellowish, 
erythematous lesions across the back which were consistent 
with tinea corporis.  There were no active lesions in the 
groin or scalp.  The physician stated that approximately 50% 
of the veteran's back and 10% of his chest were involved with 
tinea lesions, with no lesions on the face or arms, and he 
estimated that, overall, no sun-exposed area and 20% of the 
total body region was currently involved with these lesions.  
The assessments included tinea cruris, tinea corporis, and 
folliculitis.  The examiner commented that there was itching 
of these regions but no ulceration, and that the head and 
face were not affected.    

As documented above, the Board finds that the abovementioned 
evidence does not indicate at least the level of disability 
that would warrant a 60% schedular rating at any time since 8 
July 2008 under the applicable revised rating criteria, i.e., 
tinea that affects more than 40% of the entire body or 
exposed areas, or requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during a past 12-month period.  In this regard, the 
Board notes that the veteran's skin disorder affects no sun-
exposed areas and no more than 20% of his entire body.

Additionally, the Board finds that there is no showing that, 
at any time since the initial grant of service connection in 
May 1991, the tinea has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from 1991 
to 2008 do not objectively show that his tinea alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned schedular rating), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular ratings for that disability 
are adequate in this case.  On November 1999 VA examination, 
the Veteran was noted to be employed as a computer 
contractor.  On August 2004 VA examination, he was noted to 
be employed as a systems administrator for a temporary 
employment agency, and the examiner opined that his skin 
disorder did not interfere with his work and had no impact on 
his ability to work.  On July 2008 VA examination, the 
physician noted that the veteran's skin disorder was 
annoying, but opined that it did not stop him from working as 
a desktop technician or prevent him from work or home 
activities, and that there were no known disabling conditions 
that had been found related to his skin. 

The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a service-connected disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board thus finds that the schedular ratings are adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
and that the claims for an initial rating in excess of 10% 
for tinea prior to 17 July 1999, a compensable rating during 
the period from 17 July 1999 to 7 July 2008, and a rating in 
excess of 30% since 8 July 2008 must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claims, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10% for tinea prior to 17 July 
1999 is denied.

A compensable rating for tinea during the period from 17 July 
1999 to 7 July 2008 is denied.

A rating in excess of 30% for tinea since 8 July 2008 is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


